DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 10/03/2020, is acknowledged.

3.  Claims 1 and  5-15 are pending and under examination in the instant application.

4.  Applicant’s IDS, filed 10/03/2020, is acknowledged. 

5.  The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.

(i)  The specification at page 40, line 9, Table 9 and page 41 lines 4-5 , have described several LAG-3 outer/extra loop sequences that each must have a sequence identifier. 

(ii)  Figs 9-14 have described 12 VH and VL LAG-3  sequences that each must have a sequence identifier.  Correction is required.

6.  Claims 15, 17 and 18 are objected to because it is not clear what is the difference between “the antibody of claim 5” and  “a recombinant protein comprising the antibody of claim 5.  Antibodies are proteins.  Further, claim 18 produce the antibody recombinantly, it is not clear what is the difference between the “recombinant polypeptide” and “recombinant protein”.  Clarification is required.
 
7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.  Claims 1 and  5-7, 9-11, 13-15  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and  5-6, 9 encompass a genus of anti-LAG-3 antibodies comprising less than the required 6  CDRs, three from the VH and three from the VL;  as well as a genus of anti-LAG-3 antibodies comprising modification in the CDRs by addition, deletion and substitution of the amino acid residues. 

Claim 5 encompass a genus of anti-LAG-3 antibodies comprising mixing and matching VH-CDRs with VL-CDRs from different antibodies.

Claim 7  encompasses a genus of anti-LAG-3 antibodies comprising less than the required 6  CDRs, three from the VH and three from the VL.

Claim 11 encompasses a polynucleotide encoding the VH and VL of  a genus of anti-LAG-3 antibodies comprising mixing and matching different VH with different VL.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of capable of retaining the binding affinity to LAG-3.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at page 22, lines 10+ discloses that the antibody targeting LAG-3 is 405B8H3, 556F6B8, 105F1E10, 409B11E12, 409D4E10 or 553G8G8. Further, the antibody is selected from the following group: 405B8H3-1 (D—-E), 405B8H3-1, 405B8H3-2, 405B8H3-6, 405B8H3-7, 556F6B8-3, 556F6B8-7, and 556F6B8-3 (DE).

Example 1 of the specification discloses the preparation of LAG-3 specific antibody by immunizing with amino acid residues 23-450 of the extracellular region of human LAG-3 protein (SEQ ID NO: 61).  The LAG-3 protein with hFc tag (LAG-3-hFc) as immunogen. Also, Babl/C and SJL mice were used for LAG-3 protein immunization (page 30, lines 11+ and page 32, lines 1+ and lines 19+).

Table 7 shows that the antibodies can inhibit the binding of LAG-3 protein and its ligand MHCII to varying degrees, and the activities of the tested antibodies were comparable (page 37, lines 9+).

Table 8 shows the effect of LAG-3 antibodies on IL-2 secretion in the antigen-specific T lymphocyte stimulation test.  The results show that the antibodies to be tested in the antigen-specific T lymphocyte stimulation test can enhance the IL-2 secretion of T lymphocytes, and the activation effects were concentration gradient dependent, and the activity rate of 405B8H3 was better than those of other antibodies.

Based on the results in Table 9 above, it can be determined that 553G8G8 and556F6B8 do not recognize the outer loop sequence, and 405B8H3, 409B11E12, and409D4E10 recognize a region in the outer loop comprising the amino acid sequence SSWGPRPR, and 105F1E10 recognizes a region in the outer loop comprising the5 amino acid sequence APSSWGPR.

The results show that the mouse-human chimeric antibody LAG-3 antibody obtained in the present invention can block the binding of LAG-3 and the ligand MHCII to varying degrees (page 49, lines 1+).

The results show that the mouse-human chimeric antibody LAG-3 antibody obtained in the present invention can block the binding of LAG-3 and the ligand LSECtin to varying degrees (page lines 1+).

The results show that the mouse-human chimeric antibody obtained in the present invention can stimulate IL-2 secretion in an antigen-specific T lymphocyte stimulation test, and the activity had a concentration gradient-dependent effect, indicating that LAG-3 antibody can reverse the inhibitory effect of LAG-3 on T cell activation. It can be seen from the measured results that the activity levels of the20 antibodies obtained in the present invention were comparable (page 50, lines 15+).

Claims 1 and  5-6, 9 encompass a genus of anti-LAG-3 antibodies comprising less than the required 6  CDRs, three from the VH and three from the VL;  as well as a genus of anti-LAG-3 antibodies comprising modification in the CDRs by addition, delegation and substitution of the amino acid residues.  

While claim 6 recites 6 CDRs however, it depends from claim 5 which does not require the 6 CDRs in the anti-LAG-3 antibody.  Also, claim 6 does not use the word “and” between the VH CDRs and VLCDRs. Further claim 6 encompasses modification in the CDRs.

The claims encompass a genus of anti-LAG-3 antibodies comprising modification in the CDRs of the antibodies including addition, delectation and substitution.

The specification provides six anti-LAG-3 antibodies, 405B8H3, 556F6B8, 105F1E10, 409B11E12, 409D4E10 or 553G8G8, which were not random combinations of VH and VL i.e., they had specific VH domain (SEQ ID NO: 1, 9, 17, 25, 29, 33, 41, respectively) paired with specific VL domain (SEQ ID NO: 5, 13,  21, 29, 33,37, 45,  respectively).  No other VH/VL domain was provided that mix the CDRH1-3 of SEQ ID NO: 2-4, 10-12, 18-20, 26-28, 34-36, 43-44, with  CDRL1-3 of SEQ ID NO: 6-8, 14-16, 22-24, 30-32, 38-40, 46-48 .  The specification discloses only six species within the instant claim scope. The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 100%  (i.e., at least one) (deletion/addition/substitution) to the claimed HCDRs and LCDRs of SEQ ID NOs: 2-8, 10-16, 18-24, 26-32, 34-40, 42-48.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain antibody or fragments capable of binding LAG-3.   Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VLCDRs or VHCDRs regions of the disclosed antibody and the retention of a specific binding antibody that binds the  LAG-3 to satisfy the WD requirement for the claims.

Regarding the amino acid substations in variable region one skilled in the art have recognized challenge and trade-offs once it is applied in antibody. Rabia et al (Biochem Eng J. 2018 September 15; 137: 365-374) states that optimize antibody properties (affinity, specificity, stability, solubility and effector functions) with amino acid substitutions is challenge and is always trade-offs and states that an outstanding challenge in the field is that optimizing properties such as antibody affinity can lead to defects in other properties such as antibody stability, specificity and solubility. The resulting trade-offs between improvements in some antibody properties and reductions in others highlight that they are often interdependent and cannot be easily separated (introduction). Rabia et al further state given that the maximal chemical diversity of antibody CDRs is unimaginably large (>1078 antibody variants based on 20 different amino acids at ~60 sites in the CDRs), it is extremely challenging to define the sequence determinants of antibody specificity (para 2).

The claims encompass mixing and matching the VHCDRs of different anti-LAG-3 antibodies with VL CDRs of another antibodies that bind LAG-3.

The claims recite mixing and matching different CDRs from six different anti-LAG-3 antibodies clones (clones 405B8H3, 556F6B8, 105F1E10, 409B11E12, 409D4E10 or 553G8G8), wherein the six antibodies have different properties including different antibody affinity and sensitivity, different rate of inhibition of LAG-3:MHCII and LAG-3:LSECtin, different IL-2 rate of release and different epitope specificity on the LAG-3 antigen.

As shown in Table 9 clones 553G8G8 and 556F6B8 do not recognize the outer loop sequence, and 405B8H8, 409B11E12 and 409D4E10 recognize a region in the outer loop  comprising the amino acid sequence SSWGPRPR, and 10F1E10 recognizes a region in the outer loop comprising the amino acid sequence APSSWGPR  on the LAG-3. These clones binds different amino acid epitope derive from the extra/outer loops and an epitope that dos not comprise the extra/outer loop.  The specification fails describe that switching and matching at least VHCDRs of one antibody to another VHCDR antibody would result in an anti-LAG-3 antibody binding the same epitope determinant of either the donor or acceptor antibody.


Neither the specification, nor the prior art provides any examples to support the premise of mixing and matching a HCDR and  LCDR of the VH/VL of different antibodies would result in LAG-3 antigen binding.  The prior art does not support a definition of an antibody structure by mixing and matching the HCDR1-3 sequence of a VH with LCDR of sequence of a VL and result in functional anti-LAG-3 antibody.  The specification fails to show that all HCDR1-3, and  LCDR1-3 of the anti-LAG-3 antibodies, 405B8H3, 556F6B8, 105F1E10, 409B11E12, 409D4E10 or 553G8G8, are equivalent and thus interchangeable and provide binding specificity of the anti-LAG-3 antibody.  The specification fails to establish that by replacing HCDR 1-3 of 405B8H3 antibody with another HCDR from 553G8G8 maintains LAG-3 binding.  Mixing and matching different the CDRs from different anti-LAG-3 antibodies has not been shown to lead to Olfml-3 binding.  Such teachings were not made part of the specification at the time the invention was made.   


The claims encompass a genus of anti-LAG-3 antibodies comprising less than the required 6 CDRs, three from the VH and three from the VL.

The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading "Fv Structure and Diversity in Three Dimensions" of record).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce an antibody having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982 (of record)).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody that is produced by 405B8H3, 556F6B8, 105F1E10, 409B11E12, 409D4E10 or 553G8G8, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material ((https://www.aipla.org/docs/default-source/committee-documents/bcp-files/2020/uspto-bcp-antibody-slides-final.pdf?sfvrsn=b377f2cc_0) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

9.  Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 26, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644